Case 1:18-cv-22976-CMA Document 29 Entered on FLSD Docket 02/02/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-22976-CV-ALTONAGA/GOODMAN


  UNITED STATES OF AMERICA,

                 Plaintiff,

  vs.

  ASSETS DESCRIBED AND LISTED IN
  ATTACHMENT A,

                 Defendants In Rem.
                                                    /


  ARMANDO FALCON, and
  BELLA WORLDWIDE CORPORATION,

                 Third-Party Claimants.
                                                    /

  AGREED-UPON MOTION FOR APPROVAL OF STIPULATION AND AUTHORIZING
       INTERLOCUTORY SALE OF CERTAIN DEFENDANT PROPERTIES

         Pursuant to Rule G(7) of the Supplemental Rules of Certain Admiralty or Maritime Claims

  and Asset Forfeiture Actions (the “Supplemental Rules”), Plaintiff, the United States of America,

  by and through its undersigned counsel, (“Plaintiff” or the “United States”) requests that the Court

  approve the attached Stipulation Regarding Interlocutory Sale of Certain Properties and authorize

  the interlocutory sale of two real properties sought for forfeiture in the above-captioned matter. In

  support of its motion, the United States submits the following:

         1.      On or about February 2, 2019, the United States and Claimants Armando Falcon

  (“Claimant Falcon”) and Bella Worldwide Corporation (“Claimant Bella Worldwide”)

  (collectively, the “Parties”) entered into the attached Stipulation Regarding Interlocutory Sale of
Case 1:18-cv-22976-CMA Document 29 Entered on FLSD Docket 02/02/2019 Page 2 of 4



  Certain Defendant Properties, which provides for the interlocutory sale of the following real

  properties (collectively, the “Subject Properties”):

              (i)     5555 Collins Avenue, Unit 12A, Miami Beach, Florida 33140 (“Defendant

                      Property 1”); and

              (ii)    12210 SW 103rd Terrace, Miami, Florida 33186 (“Defendant Property 2”).

         2.          The Court may approve such interlocutory sale pursuant to Rule G(7) of the

  Supplemental Rules, which states:

         (7) Preserving, Preventing Criminal Use, and Disposing of Property; Sales.

                (a) Preserving and Preventing Criminal Use of Property. When the
         government does not have actual possession of the defendant property the court, on
         motion or on its own, may enter any order necessary to preserve the property, to
         prevent its removal or encumbrance, or to prevent its use in a criminal offense.

                     (b) Interlocutory Sale or Delivery.
                             (i) Order to Sell. On motion by a party or a person having custody
                     of the property, the court may order all or part of the property sold if:
                                     (A) the property is perishable or at risk of deterioration,
                             decay, or injury by being detained in custody pending the action;
                                     (B) the expense of keeping the property is excessive or is
                             disproportionate to its fair market value;
                                     (C) the property is subject to a mortgage or to taxes on which
                             the owner is in default; or
                                      (D) the court finds other good cause.
                             (ii) Who Makes the Sale. A sale must be made by a United States
                     agency that has authority to sell the property, by the agency's contractor, or
                     by any person the court designates.
                             (iii) Sale Procedures. The sale is governed by 28 U.S.C. §§2001,
                     2002, and 2004, unless all parties, with the court's approval, agree to the
                     sale, aspects of the sale, or different procedures.
                             (iv) Sale Proceeds. Sale proceeds are a substitute res subject to
                     forfeiture in place of the property that was sold. The proceeds must be held
                     in an interest-bearing account maintained by the United States pending the
                     conclusion of the forfeiture action.
                             (v) Delivery on a Claimant's Motion. The court may order that the
                     property be delivered to the claimant pending the conclusion of the action
                     if the claimant shows circumstances that would permit sale under Rule
                     G(7)(b)(i) and gives security under these rules.




                                                       2
Case 1:18-cv-22976-CMA Document 29 Entered on FLSD Docket 02/02/2019 Page 3 of 4



                 (c) Disposing of Forfeited Property. Upon entry of a forfeiture judgment,
         the property or proceeds from selling the property must be disposed of as provided
         by law.

  Supp. R. G(7).

         3.        Here, Claimant Bella Worldwide and Claimant Falcon, through their counsel, have

  indicated to the undersigned counsel that taxes and other maintenance costs, including

  condominium fees for Defendant Property 1, continue to accrue and cannot be readily paid absent

  the sale of the Subject Properties.

         4.        In addition, the Parties are currently in settlement negotiations and believe the sale

  of the Subject Properties would facilitate such negotiations.

         5.        Accordingly, there is a risk of dissipation due to expense of keeping the Subject

  Properties and taxes owed on them as well as good cause to authorize the interlocutory sale of the

  Subject Properties.

         WHEREFORE, pursuant to Rule G(7) of the Supplemental Rules, the United States, with

  agreement from Claimant Bella Worldwide and Claimant Falcon, respectfully requests the entry

  of the attached order approving the Stipulation Regarding Interlocutory Sale of Certain Defendant

  Properties and authorizing the interlocutory sale of the Subject Properties.

                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                          By:     s/ Nalina Sombuntham          .
                                                  Nalina Sombuntham
                                                  Assistant United States Attorney
                                                  Fla. Bar No. 96139
                                                  99 N.E. 4th Street, 7th Floor
                                                  Miami, Florida 33132-2111
                                                  Telephone: (305) 961-9224
                                                  Facsimile: (305) 536-7599
                                                  nalina.sombuntham2@usdoj.gov



                                                     3
Case 1:18-cv-22976-CMA Document 29 Entered on FLSD Docket 02/02/2019 Page 4 of 4



                             LOCAL RULE 88.9 CERTIFICATION

          The undersigned counsel for the United States hereby certifies that on or about November

  28, 2018, December 10, 2018, and January 4, 2019, the undersigned counsel sent, via e-mail,

  current counsel for Claimant Bella Worldwide and Claimant Falcon, a draft copy of this motion

  and proposed order. On January 6, 2019, counsel for Claimants indicated that he agreed to the

  proposed order, and later provided, through U.S. mail, an executed copy of the accompanying

  stipulation.

                                              s/ Nalina Sombuntham
                                              Nalina Sombuntham
                                              Assistant United States Attorney


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served

  electronically using CM/ECF on February 2, 2019, on all parties of record on the Service List.

                                              s/ Nalina Sombuntham
                                              Nalina Sombuntham
                                              Assistant United States Attorney




                                                 4
